DETAILED ACTION
Status of the Claims
	This office action is submitted in response to the amendment filed on 10/4/22.
	Examiner notes that this application is a continuation of 16742689, which is now US Patent No. 11301874.  Examiner further notes that 16742689 is a continuation of 13016989, which is now US Patent No. 10657540.
	Examiner notes Applicant’s priority date of 1/29/11, which stems from the aforementioned parent applications.
	Claims 1, 10, and 22 have been amended.
	Claims 1-22 are currently pending and have been examined.
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11301874 and claims 1-22 of US Patent No. 10657540.
As currently written, the common elements among the independent claims include:
Providing a web content management application via a website, the application coupled to a web server associated with the website, the web content management application adapted to maintain a global marketing framework indicative of a marketing campaign;
Generating a web marketing campaign from at least a portion of the global marketing framework;
Gathering marketing data from a web server associated with the web marketing campaign and consumer devices accessing the campaign, the marketing data including information indicative of consumer interests;
Storing the data in a database;
Receiving data from a third-party application via a data exchange adaptor that facilitates a bilateral exchange of data between the applications and provides marketing data to the third-party application.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Claim 10is not clear if the system includes both the application and the webserver.  For example, claim 10 describes a system containing a “website” having a “web content management application.”  The independent claims further describe the web content management application being coupled to a web server that is associated with the website.  Based on this language, it is unclear as to whether or not web server is part of the system.
For examination purposes, Examiner is considering both the application and the web server to be positively claimed as part of the system, and furthermore the web server is well known server with hardware structure, not merely a software alone implementation.  Examiner recommends that Applicant further amend the claims to explicitly state what components are included (or excluded). 
Claims 11-21 are likewise rejected due to their dependency on the aforementioned independent claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Independent claims 1, 10, and 22, in part, describe a system, method, and CRM comprising:  maintaining a global marketing framework, generating a marketing campaign from at least a portion of the global marketing framework, collecting marketing data, receiving data from a third party, grouping consumers together according to the marketing data, providing marketing data to a third party, and generating a customized marketing campaign.  As such, the invention is directed to the abstract idea of generating and managing ad campaigns, which, pursuant to the 2019 Eligibility Guidance, is aptly categorized as a method of organizing human activity (i.e. advertising and marketing activities).  Therefore, under Step 2A, Prong One, the claims recite a judicial exception. 
Next, the aforementioned claims recite additional functional elements that are associated with the judicial exception, including: storing marketing data in a database. Examiner understands these limitations to be insignificant extrasolution activity. (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Cf. Diamond v. Diehr, 450 U.S. 175, 191-192 (1981) ("[I]nsignificant post-solution activity will not transform an unpatentable principle in to a patentable process.”).  
The aforementioned claims also recite additional technical elements including a “web content management application” that provides instructions for managing web content, a “web server” for facilitating the method, a “visitor intelligence module” for gathering marketing data and grouping consumers together, a “content porter module” to facilitate the storage of marketing data in a database, a “database” for storing the marketing data, a “business connector module” for receiving data from a third party application, a “data exchange adaptor” to facilitate the exchange of data between applications, and a “third party application” for generating a custom marketing campaign. Examiner further notes that the claimed “modules” and “third party application” are merely features of computer software.  Dependent claims 3 and 12 further utilize “cookies” for gathering data.  These limitations are recited at a high level of generality, and appear to be nothing more than generic computer components. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984. 
 Furthermore, looking at the elements individually and in combination, under Step 2A, Prong Two, the claims as a whole do not integrate the judicial exception into a practical application because they fail to: improve the functioning of a computer or a technical field, apply the judicial exception in the treatment or prophylaxis of a disease, apply the judicial exception with a particular machine, effect a transformation or reduction of a particular article to a different state or thing, or apply the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  Rather, the claims merely use a computer as a tool to perform the abstract idea(s), and/or add insignificant extra-solution activity to the judicial exception, and/or generally link the use of the judicial exception to a particular technological environment (e.g. a network). 
Next, under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Simply put, as noted above, there is no indication that the combination of elements improves the functioning of a computer (or any other technology), and their collective functions merely provide conventional computer implementation.  
Additionally, pursuant to the requirement under Berkheimer, the following citations are provided to demonstrate that the additional elements, identified as extra-solution activity, amount to activities that are well-understood, routine, and conventional.  See MPEP 2106.05(d).
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
Thus, taken alone and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea), and are ineligible under 35 USC 101.
Claims 2-9 and 11-21 are dependent on the aforementioned independent claims, and include all the limitations contained therein. These claims do not recite any additional technical elements, and simply disclose additional limitations that further limit the abstract idea with details regarding the marketing data and what the aforementioned “modules” are further “adapted” to perform.  Thus, the dependent claims merely provide additional non-structural details that fail to meaningfully limit the claims or the abstract idea(s).  
Therefore, claims 1-22 are not drawn to eligible subject matter, as they are directed to an abstract idea without significantly more.


Withdrawal of Prior Art
	Similar to the parent applications, the independent claims now require more than four references to effectively anticipate.  Examiner contends that it would not have been obvious to one of ordinary skill in the art to combine the features of five (or more) different inventions.  For at least this reason, the previous rejections under 35 USC 103 have been withdrawn.
Response to Arguments
	The double patenting rejection has been maintained in response to Applicant’s request for it to be held in abeyance.
	Applicant’s arguments regarding the sufficiency of the claims under 35 USC 101, however, remain unpersuasive.
	First, Applicant appears to disagree with Examiner’s characterization of the claims as a method for generating and managing ad campaigns.  Specifically, Applicant argues that the claims are instead directed to how a third-party application and a data exchange adapter generate a marketing campaign, based on a global marketing framework (template), by a management application.  To reiterate, the claims merely describe a method for providing an application, generating an ad from a template, gathering marketing data, storing the data, receiving data, providing marketing data to a third-party application, and generating a customized marketing campaign.  Because the claims do not describe any technical features beyond the data exchange adapter facilitating a bilateral exchange of data, Examiner contends that the invention is still directed to nothing more than generating and managing customized ad campaigns.  The “third party application,” “data exchange adapter,” and “global marketing framework” are not incorporated into the abstract idea.  Rather, they represent additional elements that are analyzed independently of the abstract idea in order to determine if it is integrated into a practical application and/or discloses significantly more than the judicial exception.  
	Next, Applicant argues that the amended language of generating a customized web marketing campaign by the third-party application integrates the claims into a practical application.  Examiner disagrees.  As noted above, the creation of customized marketing campaigns is abstract, and does not meet any of the aforementioned standards with respect to integration into a practical application.
	Finally, Applicant argues that the claims are closely correlated to Example 3 in the USPTO’s PEG Guideline examples.  Examiner disagrees.  Example 3 pertains to a method for digital image processing (RCT) that was deemed to be eligible because it improved the functioning of a computer or other technology.  As noted above, that is clearly not the case in the instant invention.
	For at least these reasons, the rejection under 35 USC 101 is sustained.
	Applicant’s additional arguments are rendered moot in view of the withdrawn rejections under 35 USC 103.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BUSCH whose telephone number is (571)270-7953. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on 571-270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER C BUSCH/Examiner, Art Unit 3682                                                                                                                                                                                                        
/WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682